Citation Nr: 1813574	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-22 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for a bilateral hearing loss disability.  


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active duty service from March 2009 through March 2013.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a May 2013 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston Salem, North Carolina.  Jurisdiction of the appeal presently resides with the RO in Philadelphia, Pennsylvania (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran submitted records from his private physician subsequent to the date of the AOJ's most recent Supplemental Statement of the Case ("SSOC").  However, in submitting these additional medical records, the Veteran did not request that an initial review be made by the AOJ.  See 38 U.S.C. § 7105(e)(holding AOJ review of evidence received from an appellant is presumed waived).  As such, the Board finds that appellate consideration may proceed without any prejudice to the Veteran. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the pendency of the instant appeal, the Veteran had, at worst, Level II hearing loss in the right ear and Level III hearing loss in the left ear. 


CONCLUSION OF LAW

The criteria for an increased evaluation of the bilateral hearing loss disability have not been met or approximated at any time relevant to the appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.21, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The Veteran's claim for an increased rating of his service-connected bilateral hearing loss disability is considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In correspondence dated October 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for entitlement to service connection for a bilateral hearing loss disability, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002).

Additional correspondence was mailed to the Veteran in June 2015 and August 2015, which explained that to substantiate the claim for an increased evaluation of the bilateral hearing loss disability, the Veteran must provide or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The correspondence dated August 2015 further informed the Veteran of the specific evidence which would be necessary to warrant a grant of an increased evaluation for his bilateral hearing loss disability, including that any private audiological examination submitted should adhere to VA regulations, including the usage of the Maryland CNC testing.  See 38 C.F.R. § 3.485.  

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Of record are the Veteran's service treatment records ("STRs"), in addition to medical records the Veteran has submitted from private health care providers.  Thus, it appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

The Veteran has additionally been afforded a VA examination which addressed the Veteran's reported symptoms, frequency, and severity of the service-connected bilateral hearing loss disability.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the November 2012 audiological examination is adequate, as the examiner provided audiometry testing that was sufficient for the proper application of the rating criteria for bilateral hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 354, 349 (1992).  In addition to dictating objective test results, this November 2012 VA audiological examination contains a description of the functional effects experienced by the Veteran as a result of his bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the Board finds that the November 2012 VA audiological examination and medical opinion therein are adequate to decide the Veteran's claim for an increased evaluation of his bilateral hearing loss disability.  See 38 C.F.R. §§ 3.326, 3.327, 4.2.  

The Board notes that the Veteran had requested a second VA examination, which was scheduled for June 2015.  However, the Veteran missed this examination due to a conflict with his employer's schedule.  Initially, in a July 13, 2015 phone conversation, the Veteran requested to be rescheduled for this second VA examination.  Thereafter, in a July 21, 2015 follow-up conversation the Veteran withdrew his request to reschedule the examination and indicate he would submit the results of a private audiological evaluation instead.  As such, no second VA examination as scheduled or conducted. 

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the Veteran has not advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Entitlement to an Increased Rating for a Bilateral Hearing Loss Disability: 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, that date is March 30, 2013.  Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

That being the relevant law to the Veteran's current claim, the Board finds,  that at no time during the pendency of his appeal has the Veteran's bilateral hearing loss disability warranted the assignment of a compensable evaluation. 

Prior to his separation from active duty service, the Veteran was afforded a VA audiological examination in November 2012.  During this examination, the Veteran reported that the functional effects of his bilateral hearing loss disability was, in essence, difficulty understanding conversational speech.  The Veteran stated that he must frequently ask others to repeat themselves during conversations.  The results of this November 2012 audiometric testing are summarized in the chart below, with pure tone thresholds in decibels: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
10
35
70
30
LEFT
5
10
65
65
36.25

The average pure tone threshold in the Veteran's right ear was approximately 30 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 36 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained 100 percent scores in both the right and left ears.  These audiometric findings equate to Level I hearing loss in the right ear, and Level I hearing loss in the left ear, which results in a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

Based upon the results of this November 2012 pre-discharge audiological examination, the Veteran was awarded entitlement to service connection for a bilateral hearing loss disorder, effective March 30, 2013, the day after which he separated from military service.  In light of the audiometric findings, the AOJ assigned a non-compensable evaluation for the Veteran's bilateral hearing loss disability.  

Following this award of entitlement to service connection, the Veteran appealed the assigned non-compensable evaluation.  See June 2013 Notice of Disagreement.  The Veteran stated that the November 2012 hearing evaluation was not reflective of the degree of impairment he experienced.  For example, the Veteran asserted that the clinician who administered the November 2012 audiological testing advised the Veteran that his right ear can only hear 75 decibels, while the left ear can only hear 55 to 65 decibels.  

In subsequent statements to the Board, the Veteran reported that he was administered other pre-discharge audiological evaluations.  See VA Form 9, May 2014.  During this pre-discharge examination, the Veteran asserted that each evaluation had to be conducted several times because his hearing was so bad.  The Veteran reported that he was only able to hear certain pitches, and even then on an intermittent basis due to his bilateral tinnitus.  

In support of his statement, the Veteran submitted records of these pre-discharge audiological examinations.  For example, the Veteran submitted an audiological examination administered in February 2013.  The results of this examination contain two reports, an initial evaluation, and a second test following 14 hours without noise exposure.  The results of the initial evaluation are summarized below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
0
0
30
70
25
LEFT
0
5
60
55
30

The results of the second evaluation, following 14 hours without noise exposure are summarized below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
- 5
5
35
65
25
LEFT
- 5
0
50
60
26.25

While the Board has considered the results of the February 2013 audiological examination, these reports do not warrant the assignment of an initial compensable evaluation.  There is no indication that these audiological examinations were administered with the Maryland CNC word list, as required by VA regulations.  See 38 C.F.R. § 3.485.

Similarly, the Board observes that the Veteran submitted the results of a private audiological examination, dated May 2015, which did not utilize the Maryland CNC word list, as required by VA regulations.  The results of this May 2015 audiological examination are summarized below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
10
35
65
28.75
LEFT
0
5
55
50
27.5

In August 2015, the AOJ issued a deferred rating, which noted that the results of the above described May 2015 private audiological examination did not utilize the Maryland CNC word list.  The AOJ further noted that the Veteran's private physician had inadvertently completed the incorrect disability questionnaire.  As such, the AOJ issued a notice to the Veteran advising him of these errors, and providing him the requisite forms for his physician to complete.  See Correspondence dated August 13, 2015. 

Thereafter, the Veteran submitted the updated audiological evaluation, complete with Maryland CNC word testing, in April 2016.  The results of this private audiological examination, dated in March 2016, are summarized below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
15
50
80
38.75
LEFT
10
10
65
65
37.5

The average pure tone threshold in the Veteran's right ear was approximately 39 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 38 decibels.  The private audiologist additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained an 88 percent score in the right ear, and an 80 percent score in the left ear.  These audiometric findings equate to Level II hearing loss in the right ear, and Level III hearing loss in the left ear, which results in a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

As such, a review of the audiological examinations of record does not support the assignment of an initial compensable evaluation for the Veteran's bilateral hearing loss disability.  In reaching this determination, the Board has additionally considered the provisions 38 C.F.R. § 4.86, regarding exceptional patterns of hearing impairment.  However, the audiological testing of record does not show that the Veteran has puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Consequently, the evidence does not support an initial compensable disability rating for the Veteran's bilateral hearing loss. 38 C.F.R. § 4.3.

The Board had additionally considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss disability during the relevant period on appeal.  As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the bilateral hearing loss issue on appeal, there is no evidence of an exceptional or unusual circumstance which would warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated.  Specifically, the Veteran's lay reports have described his hearing loss as resulting difficulty hearing conversational speech.  See e.g. November 2012 VA Audiological Examination.  Similarly, lay statements submitted on the Veteran's behalf describe that the Veteran has difficulty hearing conversational speech and asks others to repeat themselves regularly.  See e.g.  Buddy Statement submitted by B.D.  However, the schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  

The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017)(holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria").  

Furthermore, the Board notes that at no point during the pendency of this appeal has the Veteran or any physician alleged that the Veteran's bilateral hearing loss disability impairs his ability to work.  To the contrary, the Veteran's private physician reported as recently as March 2016 that the Veteran's bilateral hearing loss disability has not impaired his ability to function in a work setting.  As such, the Board has not considered entitlement to a total disability rating based upon individual unemployability due to service-connected disease as part of the present appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

In conclusion, the Board finds the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria, including his inability to comprehend verbal conversations.  As such, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.


ORDER

Entitlement to an initial compensable evaluation for a bilateral hearing loss disability is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


